Citation Nr: 0218416	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the rupture of the anterior cruciate ligament of the 
left knee, to include the question of whether a separate 
disability evaluation is warranted for arthritis of the 
left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel





INTRODUCTION

The veteran in this case served on active duty from 
November 1986 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
in Los Angeles, California.  Within the referenced rating 
decision, the RO denied the veteran's claim seeking an 
increased rating in excess of 10 percent for the rupture 
of the anterior cruciate ligament of the left knee with 
degenerative arthritis.  The veteran has perfected a 
timely appeal with respect to this issue.

This case was previously before the Board in October 2000 
and in September 2002 at which time it was remanded for 
further development.  The case has since been returned to 
the Board.

The issue of entitlement to service connection for a back 
disability, to include lumbar strain, will be addressed in 
the REMAND that follows this decision.


FINDING OF FACT

The veteran's left knee disability is manifested by 
complaints of pain, internal derangement, chondromalacia, 
and some instability-all of which has resulted in no more 
than slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for the rupture of the anterior cruciate ligament 
of the left knee with degenerative arthritis are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002).

2.  The criteria for a separate disability evaluation for 
degenerative arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.59, VAOPGCPREC 9-98 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking an increased rating in excess of 10 percent 
for a ruptured anterior cruciate ligament of the left knee 
with degenerative arthritis, the veteran has received the 
degree of notice which is contemplated by law.  The RO has 
specifically provided the veteran with a copy of the March 
1999 appealed rating action in this case, in addition to 
copies of relevant statements of the case and supplemental 
statements of the case.  In October 2000 the veteran 
received a copy of the Board's Remand.  These documents 
notified the veteran of the evidence needed to 
substantiate a claim in excess of his currently assigned 
10 percent rating.  By way of the aforementioned 
documents, the veteran was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  In this 
manner, VA more narrowly assessed and articulated for the 
veteran his obligation to provide any outstanding 
evidence, if existent, necessary for purposes of 
adequately satisfying the regulatory requirements for a 
higher disability evaluation.  Finally, the RO's appealed 
rating decision, statements of the case, and supplemental 
statements of the case provided the veteran with the 
reasons and the overall rationale for the determination 
made regarding his claim for increase.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate a disability rating in excess of his 
current rating evaluation.  First, the RO made reasonable 
efforts to develop the record in that the veteran's 
service medical records were obtained and associated with 
the claims folder.  The veteran's VA outpatient treatment 
records have likewise been associated with the claims 
folder.  In December 1998 the veteran underwent a VA 
examination for purposes of evaluating the severity of his 
disability and a copy of the examination report is of 
record.  The record also indicates that the veteran was 
scheduled for additional VA examination in conjunction 
with his claim for an increased rating.  By way of VA 
correspondence dated in April 2002 the veteran was put on 
notice regarding his scheduled examination, however, he 
failed to report to this examination.  The record is not 
clear as to the reason the veteran failed to report for 
his scheduled examination, and to date, the veteran has 
not provided any reasons for his failure to appear.  In a 
May 2002 supplemental statement of the case, issued during 
the pendency of this appeal, it was noted that the veteran 
had failed to report to his aforementioned scheduled 
examination.  It was further noted that evidence expected 
from this examination, which might have been material to 
the outcome of his claim, could not be considered.  
Finally, in October 2002 VA provided notice to the veteran 
regarding his requested and subsequently scheduled hearing 
for purposes of affording him the opportunity to provide 
personal testimony before a Member of the Board of 
Veterans' Appeals, however, the veteran likewise failed to 
appear for this scheduled hearing.

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  Factual Background.

In January 1994 the veteran underwent a VA orthopedic 
examination.  At this time, an x-ray of the veteran's left 
knee was taken, which revealed minimum degenerative 
arthritis.  Following a physical examination of the 
veteran, diagnosis was rupture of the anterior cruciate 
ligament of the left knee.

By way of a March 1994 rating action, the veteran was 
awarded entitlement to service connection for the rupture 
of the anterior cruciate ligament of the left knee with 
degenerative arthritis, and a 10 percent rating was 
assigned for such disability.

In September 1998 the veteran filed a claim seeking an 
increased rating in excess of 10 percent for the rupture 
of the anterior cruciate ligament of the left knee with 
degenerative arthritis.

In December 1998 the veteran underwent a VA examination.  
He reported his history of having injured during his left 
knee during service while climbing a ship ladder.  The 
veteran indicated that he began taking Tylenol for pain 
beginning in the late 1980s or early 1990s.  According to 
the veteran, his left knee pain now occurred daily, 
particularly at night.  He noted a sensation of warmth 
and/or swelling behind the left knee.  He also indicated 
that he has used a salve for his knee over the past five 
years.  Because of his left knee pain, the veteran is 
afraid to do any significant exertion or exercise.  
Besides pain in the knee, the veteran also noted some 
stiffness in the morning.  Physical examination revealed 
the veteran had left knee flexion of 140/140 and 0/0 
extension.  There was no warmth, edema, or erythema.  
McMurray's test appeared negative.  The examiner noted 
that there was probably a slightly positive left Lachman's 
sign.  There was good movement against gravity and 
resistance in the knee.  The examiner noted that the 
veteran's gait was perhaps minimally antalgic.  X-ray of 
the veteran's left knee revealed joint space was normal.  
There was no evidence of fracture, or soft tissue edema, 
or foreign body.  Very early spurring was noted in the 
posterior superior aspect of the patella.  Diagnosis was 
rupture of the anterior cruciate ligament, left knee.  
Regarding the impact of the veteran's condition on his 
occupation, the examiner commented that such impact 
appeared to be essentially "nil."  The examiner advised 
that the limitation imposed on the veteran's daily 
activity would be rate at mild to moderate as the veteran 
was afraid to perform various activities including 
exercise because of his left knee problem.

In April 2001 the RO received the veteran's outpatient 
treatments from the Los Angeles VA Medical Center dated 
January 1994 through January 1999.  The referenced 
treatment records evidence treatment for left knee pain.  
An August 1998 x-ray of the veteran's left knee revealed 
osteoarthritis.  An October 1998 MRI of the veteran's left 
knee revealed an anterior cruciate ligament tear, a 
complex tear of the posterior horn of the lateral 
meniscus, and findings compatible with grade IV 
chondromalacia of the lateral femoral condyle.

III.  Increased Rating Claim.

As noted earlier, the veteran contends that his current 10 
percent rating does not adequately reflect the severity of 
his service-connected left knee disability.  The veteran 
also contends that a separate disability evaluation is 
warranted for his degenerative arthritis of the left knee.

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has 
a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  When after a careful review of 
all available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.

VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of the disability.  Medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required. Functional impairment is based 
on lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior 
during motion.  Many factors are to be considered in 
evaluation disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, when 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's rupture of the anterior cruciate ligament of 
the left knee with degenerative arthritis has been rated 
in accordance with disorders of the musculoskeletal 
system.  See 38 C.F.R. § 4.71a.  More specifically, the 
veteran's disability has been rated as 10 percent 
disabling pursuant to Diagnostic Code 5257 for knee 
impairment.  Under Diagnostic Code 5257, a slight knee 
impairment warrants a 10 percent evaluation, and moderate 
knee impairment warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Based on a close and careful review of the pertinent 
medical evidence of record, the Board determines that the 
veteran has exhibited clinical signs and manifestations of 
left knee impairment, which could best be described as no 
more than slight on the basis of his December 1998 VA 
examination and his VA outpatient treatment reports.  
Notably, at the time of his December 1998 examination, the 
veteran had full range of motion with respect to his left 
knee.  There was good movement against gravity and 
resistance in the knee.  McMurray's test appeared 
negative, however the veteran's examiner did note there 
was probably a slightly positive left Lachman's sign.  
Additionally, the examiner noted that the veteran's gait 
was perhaps minimally antalgic.  X-rays of the veteran's 
left knee, taken in conjunction with his December 1998 
examination, revealed joint space was normal.  There was 
no evidence of fracture, or soft tissue edema, or foreign 
body.  According to the veteran, he was taking Tylenol for 
pain, and his VA outpatient treatment records evidence 
that he continued to receive treatment for pain associated 
with his left knee.  Overall, the veteran's December 1998 
examiner advised that the limitation imposed on the 
veteran's daily activity would be rated as mild to 
moderate, as the veteran was afraid to perform various 
activities including exercise because of his left knee 
problem.  Apart from his December 1998 VA examination, the 
veteran was afforded the opportunity to undergo more a 
more recent examination scheduled in May 2002, however, he 
failed to report for such examination.  See 3.655(a) 
(2002) ([w]hen entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report to such examination, 
or reexamination, action shall be taken in accordance with 
paragraph (b)....of this section as appropriate); see also 
38 C.F.R. § 3.655(a) (2002) ([w]hen a claimant fails to 
report for an examination scheduled in conjunction...a claim 
for increase, the claim shall be denied.)  38 C.F.R. 
§ 3.655 (b) (2002) (emphasis added).  Therefore, on the 
basis of the veteran's outpatient record and the medical 
findings derived at the time of the veteran's December 
1998 examination, the Board finds that the assignment of a 
10 percent disability evaluation, and no higher, for the 
veteran's left knee disability has been shown to be 
appropriate, as the left knee disability picture more 
nearly approximates the criteria for that particular 
rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  

The Board has similarly determined that there is a lack of 
evidence regarding an exceptional or unusual disability 
picture with related factors such as marked interference 
with employment or frequent periods of hospitalization so 
as to warrant referral of this case to appropriate VA 
officials for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2001).  Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Notably, the record does not 
reflect that the veteran's left knee disability has 
recently required him to undergo hospitalization.  The 
Board has considered the veteran's assertions that his 
left knee has affected his ability to ambulate and 
interfered with his employability, however, there is no 
documented evidence in the record to support such an 
assertion.  Moreover, the veteran has failed to report to 
an examination scheduled in association with his 
assertions.  Thus, based on the evidentiary record, the 
Board does not find that the veteran's left knee 
disability has rendered impractical the application of the 
regular schedular standard under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Instead, the assignment of a 10 
percent schedular rating under Diagnostic Code 5257, by 
way of the Board's present decision, has already addressed 
as far as can practicably be determined, the average 
impairment of earning capacity due to the veteran's left 
knee disability.  See  38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, the 
criteria for submission for assignment of an extra 
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 8 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an increased rating in excess of 10 
percent for the rupture of the anterior cruciate ligament 
of the left knee with degenerative arthritis of the left 
knee.  

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the current level of the veteran's disability in his 
favor, however, the medical evidence in this case does not 
create a reasonable doubt regarding the current level of 
his disability.  Thus, the reasonable doubt doctrine does 
not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Full consideration has likewise been given to the question 
of whether a separate disability evaluation is warranted 
for the veteran's degenerative arthritis of the left knee, 
however, the Board finds that governing legal criteria 
does not presently support the assignment of a separate 
rating for such condition.  The Board observes that while 
the veteran has degenerative arthritis of the left knee, 
which has been established by x-ray as far back as January 
1994, the record does not indicate that the veteran 
experiences separate and distinct symptomatology due to 
his arthritis, e.g., painful motion.  See Fed. Reg. 56, 
704, VAOPGCPREC 9-98 (1998) (holding that a separate 
rating for arthritis can be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59).  Rather, on the 
basis of the veteran's December 1998 VA examination and 
his outpatient treatment records, the veteran's overall 
left knee disability, to include arthritis, is manifested 
by complaints of pain, internal derangement, 
chondromalacia, and some instability.  Accordingly, the 
assignment of a separate disability evaluation for the 
veteran's arthritis of the left knee confirmed by x-ray 
and manifested by the same aforementioned residuals would 
be inappropriate, and such claim seeking a separate rating 
is denied.  See 38 C.F.R. § 4.14 (the rule against 
pyramiding precludes the use of multiple diagnostic codes 
to evaluate the same manifestations of disability).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for the rupture of the anterior cruciate ligament of the 
left knee with degenerative arthritis is denied.

Entitlement to a separate disability evaluation for 
degenerative arthritis of the left knee is denied.

REMAND

The Board observed that in a March 1994 rating action, the 
RO denied the veteran's claim of entitlement to service 
connection for a back disability, to include lumbar 
strain.  The RO mailed the veteran a notice letter, along 
with a copy of the rating decision, on April 12, 1994.  In 
a Report of Contact, dated April 7, 1995, the RO noted the 
veteran's telephone contact, and that he had expressed 
disagreement with, among other claims, the denial of 
service connection for a back disability.  In a statement, 
which was received by the RO on May 2, 1995, the veteran 
submitted, over his signature, a written notice of 
disagreement (NOD) with the back claim.  Inasmuch as the 
RO accepted the April 7, 1995, Report of Contact as 
confirmation of the veteran's disagreement with the March 
1994 rating decision, and accepted the same along with the 
May 1995 statement as a timely filed NOD (as to the other 
then-pending claim) (see Statement of the Case (SOC), 
dated June 9, 1995), the Board will also accept these 
documents as having initiated a timely appeal of the 
denial of service connection for a back disability, as 
reflected in the March 1994 rating decision.  38 U.S.C.A. 
§ 7105 (West 1991).  However, the Board observes that upon 
a review of the evidence of record, there is no evidence 
showing that the RO has issued an SOC with respect to the 
veteran's claim for service connection for a back 
disability.  Accordingly, that issue is remanded to the RO 
for the issuance of an SOC and such further development as 
may be necessary.

The remanding of this issue must not be read as an 
acceptance of jurisdiction over the same by the Board.  
The Board may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit 
sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1994).  
The RO should return this issue to the Board only if the 
veteran perfects his appeal in full accordance with the 
provisions of 38 U.S.C.A. § 7105.


Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to service connection for a 
back disability, to include lumbar 
strain.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Veterans Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1997) (Historical 
and Statutory Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

